Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-168635 A to MITSUBISHI HEAVY IND LTD. (“MITSUBISHI”) in view of US 20020125230 A1 to Haight et al. (“Haight”) and US 20050160988 A1 to Shinma et al. (“Shinma”).
MITSUBISHI discloses:
Regarding claim 1:
obtaining the chamber component (e.g., electrostatic chuck 13 (electrostatic adsorption plate) arranged on the upper surface of the support 10), the chamber component having a recess (e.g., O-ring groove 11) in a surface of the chamber component, the surface being fabricated from a metal (e.g., aluminum nitride) (e.g., para 18-19 and Fig. 1-4); and 
polishing a bottom surface of the recess to form a polished bottom surface having an Ra number of 1 micron or less (e.g., para 19 discoes that, since the electrostatic chuck 13 has a sealing property with the O-ring 12, the entire back surface or at least the portion in contact with the O-ring 12 is flat and has a surface roughness Ra of 0.8 or less.) (e.g., para 18-19 and Fig. 1-4);
Regarding claim 2: the chamber component is a substrate support (e.g., para 18-19 and Fig. 1-4);
Regarding claim 3: the recess is a groove (e.g., O-ring groove 11) (e.g., para 18-19 and Fig. 1-4);
Regarding claim 6: the surface is fabricated from aluminum (e.g., aluminum nitride) or stainless steel (e.g., para 18-19);
Regarding claim 7: the recess is formed by milling (e.g., Official notice is taken that milling was well known in the art and it would have been obvious to one of ordinary skill to mill the recess in order to machine the recess using a standard process and readily available equipment);
Regarding claim 8:
obtaining the chamber component (e.g., electrostatic chuck 13 (electrostatic adsorption plate) arranged on the upper surface of the support 10), a bottom surface of a recess (e.g., O-ring groove 11) formed in a surface of the chamber component, the surface being fabricated from a metal (e.g., aluminum nitride) (e.g., para 18-19 and Fig. 1-4); and 
forming a polished bottom surface having an Ra number of 1 micron or less (e.g., para 19 discloses that, since the electrostatic chuck 13 has a sealing property with the O-ring 12, the entire back surface or at least the portion in contact with the O-ring 12 is flat and has a surface roughness Ra of 0.8 or less) (e.g., para 18-19 and Fig. 1-4);
Regarding claim 9: the chamber component is a substrate support (e.g., para 18-19 and Fig. 1-4);
Regarding claim 10: the recess is a groove (e.g., O-ring groove 11) (e.g., para 18-19 and Fig. 1-4); and
Regarding claim 16:
obtaining the substrate support (e.g., electrostatic chuck 13 (electrostatic adsorption plate) arranged on the upper surface of the support 10), a bottom surface of a groove (e.g., O-ring groove 11) formed in a surface of the substrate support, the surface being fabricated from a metal (e.g., aluminum nitride) (e.g., para 18-19 and Fig. 1-4); and 
 forming a polished bottom surface having an Ra number of 1 micron or less (e.g., para 19 discloses that, since the electrostatic chuck 13 has a sealing property with the O-ring 12, the entire back surface or at least the portion in contact with the O-ring 12 is flat and has a surface roughness Ra of 0.8 or less) (e.g., para 18-19 and Fig. 1-4);
MITSUBISHI does not explicitly disclose the chamber component/substrate support having a scratch and removing the scratch from the bottom surface of the recess/groove using a laser treatment (as recited in claims 1, 8 and 16).
However, Haight discloses:
Regarding claims 1, 8 and 16:
structure corresponding to the chamber component/substrate support having a scratch (e.g., para 55); and 
removing the scratch from the bottom surface of the recess/groove using a laser treatment (e.g., para 28 and 55);
Regarding claims 4 and 11: the laser treatment is laser ablation comprising exposing structure corresponding to the bottom surface of the recess to a laser radiation (e.g., para 28 and 55);
Regarding claims 5, 12 and 17: the laser treatment comprises directing laser radiation to structure corresponding to the bottom surface of the groove (e.g., para 28 and 55), wherein the laser radiation has a power ranging from about 0.4 Watt to about 400 Watts (e.g., Official notice is taken that laser radiation with a power ranging from about 0.4 Watt to about 400 Watts was well-known in the art and it would have been obvious to one of ordinary skill to laser radiation with a power ranging from about 0.4 Watt to about 400 Watts in order to use a readily available and accessible power range);
Regarding claims 13 and 18: the laser radiation has a pulse duration ranging from about 10 femtoseconds to about 100 nanoseconds (e.g., para 47);
Regarding claims 14 and 19: the laser radiation has a repetition rate ranging from about 1 KHz to about 10 MHz (e.g., para 47); and
Regarding claims 15 and 20: the laser radiation has a scan rate ranging from about 0.01 meters per second to about 30 meters per second (e.g., para 69).
MITSUBISHI in view of Haight does not explicitly disclose the recess/groove having a depth ranging from about 0.5 mm to about 10 mm and a width ranging from about 1 mm to about 15 mm (as recited in claims 1, 8 and 16).
However, Shinma discloses:
Regarding claims 1, 8 and 16: the recess/groove having a depth ranging from about 0.5 mm to about 10 mm and a width ranging from about 1 mm to about 15 mm (e.g., para 71).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify MITSUBISHI as suggested and taught by Haight in order to provide a method for determining the optimum pulse width duration regime for a specific material and a procedure for using such regime to produce a precisely configured cut or void in or on a material wherein, for a given material the regime is reproducible by the method of the invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of MITSUBISHI in view of Haight as suggested and taught by Shinma in order to offer a semiconductor-producing apparatus in which not only is the cooling rate of the heater increased but also the uniformity in the temperature distribution of the heater is increased.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 12, 2022